Citation Nr: 0521014	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease 
with hiatal hernia and gastroesophageal reflux disease, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to February 1990 and from December 1990 to May 
1991.  She served in Southwest Asia from January 13, 1991, to 
April 14, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case was remanded for 
additional development in August 2004.

In January 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The veteran 
withdrew her appeal as to the issues of entitlement to 
service connection for a dental disorder, migraine headaches, 
scarring alopecia due to follicular papules and keloidal 
nodules, and a sleep disorder at that time.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate her claim and of which parties were expected to 
provide such evidence by correspondence dated in December 
2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2004).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that she has peptic ulcer 
disease with hiatal hernia and gastroesophageal reflux 
disease that were incurred during service in Southwest Asia.  
She testified in May 2005 that during service she reported to 
sick hall on several occasions and was provided medication 
for her stomach disorder.  She also reported, in essence, 
that she had experienced continuous gastrointestinal problems 
since active service.  

Service medical records dated in January 1991 show the 
veteran complained of nausea and vomiting.  The diagnoses 
included viral gastroenteritis and possible gastritis.  A 
February 1991 report noted she complained of nausea after 
receiving an Anthrax shot and that she reported a previous 
episode of nausea and vomiting after an Anthrax shot.  No 
diagnosis was provided.  An annual service department 
physical examination in June 1993 revealed a normal clinical 
evaluation of the abdomen and viscera.  The veteran denied a 
history of stomach or intestinal trouble in an associated 
report of medical history.

Private medical records dated in May 1999 show the veteran 
was seen for complaints of chest pain that were suggestive of 
indigestion.  The examiner's assessment was probable 
gastrointestinal reflux disease.  On VA examination in May 
2002 the veteran reported that she had experienced problems 
with her stomach since approximately 1998.  She complained of 
heartburn and left upper quadrant pain and reported that she 
took Zantac for the disorder.  A radiographic report noted 
there was a small sliding type of hiatal hernia with minimal 
gastroesophageal reflux, but no other focal abnormalities in 
the visualized stomach or duodenum.  The diagnoses included 
hiatal hernia with reflux.  As an opinion as to etiology has 
not been provided, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist, for an opinion as to whether 
there is at least a 50 percent 
probability or greater that peptic ulcer 
disease or hiatal hernia and 
gastroesophageal reflux disease were 
incurred as a result of service.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



